Citation Nr: 1300085	
Decision Date: 01/02/13    Archive Date: 01/11/13

DOCKET NO.  07-07 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Appellant had a verified period of active duty for training (ACDUTRA) with the New York State Army National Guard (ANG) from August 1962 to February 1963 and additional unverified ANG service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which denied, in pertinent part, a claim of service connection for bilateral tinnitus.  The Appellant disagreed with this decision in September 2006.  He perfected a timely appeal in March 2007.

In December 2010, September 2011, and in April 2012, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDING OF FACT

The evidence of record establishes that bilateral tinnitus is not related to the Appellant's verified period of ACDUTRA or any incident of such service, to include any in-service noise exposure or acoustic trauma.


CONCLUSION OF LAW

Bilateral tinnitus was not incurred during the Appellant's verified period of ACDUTRA.  38 U.S.C.A. §§ 101(24), 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6(a), 3.303, 3.304 (2012).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in January 2006, December 2010, and in September 2011, VA notified the Appellant of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Appellant to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Appellant could submit in support of his claim.  The Appellant also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Appellant be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence does not support granting service connection for bilateral tinnitus.  Because the Appellant was fully informed of the evidence needed to substantiate this claim, any failure of the RO to notify the Appellant under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Appellant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection claim was provided in March 2006, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the January 2006 VCAA notice letter was issued prior to the currently appealed rating decision issued in May 2006; thus, this notice was timely.  Because the Appellant's claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Appellant and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Appellant in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board, although he declined to do so.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Appellant's claims file.  The Appellant's Virtual VA claims file also has been reviewed and no relevant evidence was located there.  The Appellant also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

The Appellant has contended that he was treated for bilateral tinnitus by Dr. J.K. at The ENT Associates, Johnson City, New York, since his period of verified ACDUTRA.  In response to a request for the Appellant's treatment records, this provider notified the RO in January 2011 that he had not seen the Appellant since 1998 and any treatment records from that visit had been destroyed.  It appears that the Appellant himself submitted copies of certain of these records to VA in September 2006.

A review of the claims file shows that the Appellant's available service treatment records from his verified period of ACDUTRA between August 1962 and February 1963 were obtained and associated with the claims file in March 2006.  It appears that the Appellant had additional unverified ANG service after February 1963.  In response to a request for additional service records, the New York State ANG notified the RO in January 2011 that, following a search, it was unable to locate any records for the Appellant.  In cases where service treatment records (or other pertinent records, for that matter) are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his or her case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  VA also must provide an explanation to the claimant regarding VA's inability to obtain his or her service treatment records.  Dixon v. Derwinski, 3 Vet. App. 261 (1992). The Court also has held that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); see also McCormick v. Gober, 14 Vet. App. 39 (2000).  Given the response from the New York State ANG, and given that it appears that all of the Appellant's available service treatment records from his verified period of ACDUTRA between August 1962 and February 1963 have been associated with his claims file, the Board finds that it is reasonably certain that additional service treatment records do no exist and further efforts to attempt to obtain them would be futile.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Appellant also has been provided with VA examinations which address the contended causal relationship between the claimed disability and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board also obtained an addendum opinion in April 2012 concerning the contended etiological relationship between the Appellant's bilateral tinnitus and active service.  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claim adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Appellant and no further action is necessary to meet the requirements of the VCAA.

Service Connection for Bilateral Tinnitus

The Appellant contends that he incurred bilateral tinnitus during his verified period of ACDUTRA with the ANG.  He specifically contends that in-service noise exposure caused or contributed to his current bilateral tinnitus.  He alternatively contends that his current bilateral tinnitus is related to active service.

Governing Law and Regulations

A Veteran is defined as "a person who served in the active military, naval, or air service and who was discharged or released under conditions under than dishonorable.  38 C.F.R. § 3.1(d).  The term "active service" includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Analysis

The Board finds that the preponderance of the evidence is against granting the claim of service connection for bilateral tinnitus.  The Appellant contends that he incurred bilateral tinnitus as a result of significant in-service noise exposure during his verified period of ACDUTRA or, alternatively, his current bilateral tinnitus is related to his verified period of ACDUTRA.  The competent evidence does not support his assertions, however.  It shows instead that, although the Appellant has complained of and been treated for bilateral tinnitus since his service separation, it is not related to his verified period of ACDUTRA or any incident of such service.  For example, the Appellant's available service treatment records from his verified period of ACDUTRA show that, at a pre-enlistment physical examination in June 1962, clinical evaluation of his ears was normal.  The Appellant's hearing was 15/15 or within normal limits bilaterally.  The Appellant also denied all relevant pre-enlistment medical history.  There were no clinical findings noted on an induction (or enlistment) physical examination dated in August 1962 at the beginning of his verified period of ACDUTRA and included in the Appellant's service treatment records.  At his separation physical examination in January 1963 just before his verified period of ACDUTRA ended in February 1963, clinical evaluation was normal except for scarring in the right ear tympanic membrane.  The Appellant denied all relevant medical history.  

The Appellant's available service personnel records from his verified period of ACDUTRA show that he served with a U.S. Army artillery battery training battalion and with a Howitzer battalion.  These records also show that the Appellant's principal duty in February 1963 was as a cannoneer.  Thus, the Board finds it reasonable to conclude that the Appellant may have been exposed to acoustic trauma as a member of a U.S. Army artillery training battalion during his 6 months of ACDUTRA between August 1962 and February 1963.  Although the Appellant may have been exposed to in-service acoustic trauma during ACDUTRA, the competent evidence (in this case, his service treatment records) does not suggest that it contributed to or caused his current bilateral tinnitus such that service connection is warranted for this disability.  

The competent post-service evidence also does not support granting service connection for bilateral tinnitus.  It shows instead that, although the Appellant has complained of tinnitus since his verified period of ACDUTRA ended in February 1963, it is not related to his verified period of ACDUTRA or any incident of such service, to include any in-service noise exposure or acoustic trauma.  For example, on private audiology testing in August 1997, the Appellant reported that he "sometimes" noticed ringing "or other unusual noises" in his ears.

On private outpatient treatment in November 1998, the Appellant denied experiencing any recent tinnitus.

A review of private outpatient treatment records from Dr. J.K. dated in 1997 and 1998 and submitted by the Appellant in September 2006 indicates that he complained of "some tinnitus" in September 1997.  A history of repeated ear infections since childhood was noted.  It also was noted that the Appellant wore bilateral hearing aids.  Following subsequent outpatient treatment in October 1997, the diagnoses included Eustachian tube dysfunction.  (The Board notes parenthetically that these records are handwritten and largely illegible.)  

The Appellant was treated in an emergency room (ER) of a private hospital in October 2006 for complaints of an earache.  No tinnitus was reported.  

On VA examination in January 2011, the Appellant's complaints included intermittent tinnitus since active service.  The VA examiner reviewed the Appellant's claims file, including his service treatment records and post-service VA treatment records.  This examiner noted that the Appellant's hearing was "presumed normal" at enlistment and was normal bilaterally at his discharge in February 1963.  The Appellant reported being "a gunner and a loader" during service in the ANG and being assigned to the field artillery without ear protection.  He also denied any recreational or occupational noise exposure prior to his verified period of ACDUTRA.  He described his tinnitus as occurring "2-3 times a week mainly in his right ear.  Episodes of ringing can last 2-3 hours."  The VA examiner opined that the Appellant's current tinnitus was not at least as likely as not associated with in-service noise exposure.  The rationale for this opinion was that there was no documentation of complaints of or treatment for tinnitus in the Appellant's available service treatment records.  This examiner also opined that the etiology of the Appellant's tinnitus "cannot be determined on the basis of available information without resorting to speculation."  The diagnoses included subjective bilateral tinnitus.

On VA examination in July 2011, the Appellant's complaints included tinnitus.  The VA examiner reviewed the Appellant's claims file, including his service treatment records and post-service VA treatment records.  The Appellant reported that his in-service acoustic trauma included being exposed to field artillery "and in close proximity to other heavy equipment."  He had retired in 2007 after being a cab driver for 42 years and worked as an auto mechanic before that.  His recreational noise exposure was using a lawn mower without hearing protection.  The Appellant stated that he first noticed his tinnitus 10-20 years earlier.  He reported experiencing 1-2 episodes of tinnitus monthly which lasted "just a few minutes" and was bilateral "but not at the same time."  His most recent episode of tinnitus had occurred 3 weeks earlier.  The VA clinician opined that the etiology of the Appellant's tinnitus "cannot be determined on the basis of available information without resorting to speculation."  She also opined that the Appellant's claimed bilateral tinnitus was not caused by or a result of his in-service noise exposure.  The rationale for this opinion was the "lack of evidence during service period, and time of onset would suggest it is more likely due to normal aging or civilian occupational noise exposure."

In April 2012, the VA clinician who had seen the Appellant for VA examination in July 2011 stated that she had reviewed the claims file again.  She also stated that she had telephoned the Appellant "to verify his tinnitus history."  He reported that the onset date of his tinnitus was 1972-74.  The Appellant described his tinnitus as a "ringing and buzzing."  His episodes of tinnitus occurred once or twice a month and lasted "anywhere from a few minutes up to a couple of hours."  The Appellant also stated that his tinnitus "drives me nuts when I have it."  The VA clinician opined that the Appellant's tinnitus was at least as likely as not a symptom associated with his hearing loss "as tinnitus is known to be a symptom associated with hearing loss."  She also opined that the Appellant's tinnitus was less likely than not caused by or a result of his verified period of ACDUTRA.  The rationale for this opinion was that, although a review of the Appellant's reported lay history of onset of tinnitus varied between the January 2011, July 2011, and current examinations, "they are all 9 years or more post service."  She noted specifically that the Appellant reported in January 2011 that his tinnitus began at age 35, in July 2011 it began 10-20 years earlier (or when he was age 56 or 46), and in April 2012 it began in 1972-74.  She also noted that both the January and July 2011 examinations showed negative Eustachian tube function which commonly contributed to tinnitus.  The Appellant also had a positive post-service history of civilian occupational noise exposure.  The VA clinician concluded that the Appellant's report of tinnitus was more likely related to either the Eustachian tube dysfunction, his civilian occupational noise exposure, "or a combination of both."  

The Board acknowledges the Appellant's lay assertions that his current bilateral tinnitus is related to active service.  The Board also acknowledges again that the Appellant may have been exposed to in-service acoustic trauma during his verified period of ACDUTRA when he served in several U.S. Army artillery training battalions.  The competent evidence does not support his assertions concerning in-service incurrence of bilateral tinnitus or an etiological link between this disability and his verified period of ACDUTRA, however.  It shows instead that, although the Appellant has recently reported complaints of tinnitus since his verified period of ACDUTRA ended in February 1963, such a condition it is not related to his verified period of ACDUTRA or any incident of such service, to include any in-service noise exposure or acoustic trauma.  It appears that, following the end of his verified period of ACDUTRA in February 1963, the Appellant first complained of occasional or intermittent tinnitus in August 1997, or more than 34 years later.  The Board notes that evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board also acknowledges that, in January and in July 2011, 2 different VA examiners opined that the Appellant's subjective complaint of bilateral tinnitus was not related to his verified period of ACDUTRA.  Having reviewed these opinions, the Board finds them both to be entitled to little probative value.  Both the January and July 2011 VA examination reports are internally inconsistent as to the etiology of the Appellant's bilateral tinnitus.  Each of the VA examiners who saw the Appellant in January and July 2011 initially determined that the etiology of his tinnitus could not be determined without resorting to speculation.  Then the January and July 2011 VA examiners provided opinions in which they concluded that the Appellant's tinnitus was not caused by or a result of his in-service noise exposure.  This internal inconsistency severely undercuts the probative value of these opinions.

The Court also has held that, when VA undertakes to provide a Appellant with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Court further has held that medical opinions using the "mere speculation" language, without more, generally are disfavored because they are inconclusive as to the origin of a disability.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  The Court has explained that opinions which contain the "mere speculation" language, without more, amount to 'nonevidence' neither for nor against the claim because service connection may not be based on speculation or remote possibility.  See Bloom v. West, 12 Vet. App. 185 (1999) (holding that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  The Court held in Jones v. Shinseki, 23 Vet. App. 382 (2010), that, when a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate; a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Id. at 389-90.  See also Obert v. Brown, 5 Vet. App. 30, 33 (1993) (noting that speculative opinion is not legally sufficient to establish service connection).  Before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, however, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Furthermore, VA must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009). Therefore, it must be clear from either the examiner's statements or the Board's decision that the examiner has considered "all procurable and assembled data" by obtaining all tests and records that might reasonably illuminate the medical analysis.  See Daves v. Nicholson, 21 Vet. App. 46 (2007).  

There is no indication in the January or July 2011 VA examination reports that either of these VA examiners explained the basis for their "mere speculation" opinions concerning the etiology of the Appellant's bilateral tinnitus.  Nor is it clear from a review of these examination reports whether either of these VA examiners considered "sufficient facts or data" prior to offering their opinions concerning the etiology of the Appellant's bilateral tinnitus.  Thus, the Board finds that the January and July 2011 VA examiner's opinions are less than probative on the issue of whether the Appellant's bilateral tinnitus is related to his verified period of ACDUTRA.

The rationale provided by each of the January and July 2011 VA examiners further indicates that they found the lack of contemporaneous service treatment records documenting the presence of tinnitus during the Appellant's verified period of ACDUTRA to be persuasive when they opined that his bilateral tinnitus was not related to active service.  The Board notes in this regard that the Court has held that the absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  Given the deficiencies in the rationale provided by the VA examiners in January and July 2011 for their negative nexus opinions, the Board finds that these opinions are less than probative on the issue of whether the Appellant's bilateral tinnitus is related to his verified period of ACDUTRA.

By contrast, the VA clinician who provided an opinion concerning the etiology of the Appellant's bilateral tinnitus in April 2012 offered a full and complete rationale for her negative nexus opinion.  She cited to specific instances in the evidence of record which supported her opinion that the Appellant's bilateral tinnitus was less likely than not caused by or a result of his verified period of ACDUTRA.  She explained that, despite the Appellant's inconsistencies in reporting when his tinnitus began, all of the reports that he provided to his VA examiners in January and July 2011 and in April 2012 postdated his verified period of ACDUTRA by at least 9 years.  She also found persuasive support for her negative nexus opinion in the presence of Eustachian tube dysfunction in the Appellant's post-service VA examination reports.  The Appellant's post-service civilian occupational noise exposure further supported a finding that his bilateral tinnitus was less likely than not caused by or a result of his verified period of ACDUTRA.  This clinician opined instead that the Appellant's report of tinnitus was more likely related to either the Eustachian tube dysfunction, his civilian occupational noise exposure, "or a combination of both."  Given the comprehensive nature of the April 2012 VA examiner's opinion, the Board finds that it is more credible and probative than the other VA examination reports of record in this claim.  In summary, the record evidence contains no credible and probative medical evidence demonstrating that bilateral tinnitus is a result of any in-service noise exposure.  Hence, the Appellant's claim fails on this basis.

Lay Evidence

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A claimant is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr, 21 Vet. App. at 309 (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337, and Barr, 21 Vet. App. at 303.  In determining whether statements submitted by a claimant are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements, the Appellant has asserted that his symptoms of bilateral tinnitus have been continuous since his verified period of ACDUTRA ended in February 1963. He asserts that he continued to experience symptoms relating to bilateral tinnitus (ringing in the ears) after he was discharged from ACDUTRA. In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Appellant did not experience continuous symptoms of bilateral tinnitus after service separation. 

While the Veteran is competent to assert that he has experienced continued symptomatology since active service, while competent, the Board find that hie is not credible. Here, the Appellant's more recently-reported history of continued symptoms of bilateral tinnitus since his verified period of ACDUTRA is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began during his verified period of ACDUTRA between August 1962 and February 1963, in the more contemporaneous medical history he gave at the service separation examination in January 1963, he denied any relevant history or complaints.  Specifically, the January 1963 service separation examination report reflects that the Appellant was examined and his ears were found to be normal clinically.  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

As noted above, the post-service medical evidence does not reflect complaints or treatment related to bilateral tinnitus for several decades following active service.  The Board emphasizes the multi-year gap between the Appellant's discharge from ACDUTRA (1963) and initial reported symptoms related to intermittent tinnitus in approximately 1997 (a 34-year gap).  See Maxson, 230 F.3d at 1333; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

When the Appellant sought to establish medical care with Dr. J.K. after service in 1997, he did not report the onset of tinnitus during or soon after service or even indicate that the symptoms were of longstanding duration.  As noted above, in September 1997, Dr. J.K. noted only that the Appellant reported "some tinnitus" and a history of repeated ear infections since childhood.  Such histories reported by the Appellant for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

He did not claim that symptoms of his disorder began in (or soon after) service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

During the recent VA compensation claim, and as the VA clinician noted in April 2012, the Appellant reported the onset of tinnitus to different times.  Specifically, on the service connection claim he reports that his tinnitus began during active service.  On VA examination in January 2011, he reported that his tinnitus began when he was age 35.  On VA examination in July 2011, just 6 months later, the Appellant reported that his tinnitus had begun "10-20 years ago" (or either in 2001 or 1991, when he was age 56 or age 46, respectively).  The Appellant finally reported in April 2012 that his tinnitus had begun in 1972-74.  The April 2012 VA clinician noted that, despite these inconsistencies, what the Appellant's reported medical history had in common was an onset date of tinnitus at least 9 years after the end of his verified period of ACDUTRA.  In any event, the Board finds that these inconsistencies in the record weigh against the Appellant's credibility as to the assertion of continuity of symptomatology since his verified period of ACDUTRA.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).

The Board has weighed the Appellant's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, and his previous statements made for treatment purposes.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.


ORDER

Entitlement to service connection for bilateral tinnitus is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


